Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of December 28, 2007, by and among ESMARK STEEL SERVICE GROUP, INC., a Delaware
corporation (formerly known as Esmark Incorporated and herein, together with its
successors and assigns, the “Company”), SUN STEEL COMPANY LLC, an Illinois
limited liability company (“Sun Steel”), ELECTRIC COATING TECHNOLOGIES LLC, a
Delaware limited liability company (“Electric Coating”), GREAT WESTERN STEEL
COMPANY LLC, an Illinois limited liability company (“Great Western”), CENTURY
STEEL COMPANY LLC, an Illinois limited liability company (“Century Steel”),
ELECTRIC COATING TECHNOLOGIES BRIDGEVIEW LLC, an Illinois limited liability
company (“ECT Bridgeview”), U.S. METALS & SUPPLY LLC, an Illinois limited
liability company (“U.S. Metals”), MIAMI VALLEY STEEL SERVICE, INC., an Ohio
corporation (“Miami Valley”), NORTH AMERICAN STEEL LLC, an Illinois limited
liability company (“North American”), PREMIER RESOURCE GROUP LLC, an Illinois
limited liability company (“Premier”), and INDEPENDENT STEEL COMPANY LLC, an
Illinois limited liability company (“Independent” and, together with the
Company, Sun Steel, Electric Coating, Great Western, Century Steel, ECT
Bridgeview, U.S. Metals, Miami Valley, North American, and Premier, and their
respective successors and assigns, collectively, the “Borrowers” and,
individually, “Borrower”), the other Loan Parties party hereto, the Lenders
party hereto, the Issuing Bank party thereto, JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (herein, together with its successors and
assigns, the “Administrative Agent”) and Co-Collateral Agent, and GENERAL
ELECTRIC CAPITAL CORPORATION, as Co-Collateral Agent.

RECITALS:

A. Reference is made to the Credit Agreement, dated as of April 30, 2007 (as
amended and as the same may from time to time be further amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among the
Borrowers, the other Loan Parties party thereto, the Lenders party thereto, the
Administrative Agent, the Co-Collateral Agents, J.P. Morgan Securities Inc., as
Sole Bookrunner and Co-Lead Arranger, and GE Capital Markets, Inc., as Co-Lead
Arranger.

B. The Company and/or one or more of its Subsidiaries has paid certain Esmark
Transaction Costs, WPC Transaction Costs and E2 Transaction Costs prior to the
date hereof (all such payments made prior to the date hereof of which the
Co-Collateral Agents are aware are referred to as “Permitted Transaction Cost
Payments”).

C. The Company has requested that the Administrative Agent and the Lenders agree
to make certain amendments to the Credit Agreement (including, without
limitation, extending the Maturity Date) and acknowledge in writing their
consent to the Permitted Transaction Cost Payments.

D. The Administrative Agent and the Lenders have agreed to extend the Maturity
Date and to amend certain other provisions of the Credit Agreement pursuant to
the terms and subject to the conditions set forth herein and to acknowledge in
writing their consent to the Permitted Transaction Cost Payments as more fully
set forth below.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the parties hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall have such meaning ascribed
to it in the Credit Agreement.



--------------------------------------------------------------------------------

Section 2. Consent to the Permitted Transaction Cost Payments. The parties
hereto acknowledge and consent to the Permitted Transaction Cost Payments made
prior to the date hereof by the Company and/or any of its Subsidiaries.

Section 3. Amendments.

3.1 Amendment to “Maturity Date” Definition. The definition of “Maturity Date”
set forth in Section 1.01 of the Credit Agreement is hereby amended and restated
as follows:

“Maturity Date” means January 31, 2008 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

3.2 Amendment to Add Definitions. Section 1.01 of the Credit Agreement is hereby
amended to add the following new defined terms thereto in alphabetical order:

“E2 Acquisition” means the acquisition and related transactions described in and
to be made pursuant to and in accordance with the Purchase and Sale Agreement,
dated as of August 1, 2007, by and among Mittal Steel USA Inc., ISG Sparrows
Point LLC, ISG Acquisition Inc., Mittal Steel USA—Venture Inc., ISG Technologies
Inc., Mittal Steel USA—Railways Inc., Bethlehem Acquisition Co. and BIP
Acquisition Sub, Inc.

“E2 Transaction Costs” means Transaction Costs paid or payable in connection
with the E2 Acquisition.

“Esmark Transaction Costs” means Transaction Costs paid or payable in connection
with the Esmark Merger.

“Second Amendment” means Amendment No. 2 to Credit Agreement and Waiver, dated
as of December 28, 2007, among the Company, the other Loan Parties party
thereto, the Lenders party thereto, the Issuing Bank, the Administrative Agent
and the Co-Collateral Agents.

“Second Amendment Effective Date” has the meaning ascribed to it in the Second
Amendment.

“Transaction Costs” means, with respect to any transaction, any advisory or
other fees, bonuses, expenses, costs, charges or other amounts paid or payable
in connection with such transaction.

“WPC Transaction Costs” means Transaction Costs paid or payable in connection
with the WPC Merger.

3.3 Amendment to Use of Proceeds Covenant. Section 5.08 of the Credit Agreement
is hereby amended and restated as follows:

Section 5.08. Use of Proceeds. The proceeds of the Loans will be used only
(a) to finance the working capital needs of the Borrowers and their respective
Subsidiaries in the ordinary course of business consistent with past practices,
(b) to refinance indebtedness of the Company on the Closing Date and to pay fees
and expenses incurred in connection therewith, (c) to make Affiliate Loans to
the extent permitted under Section 6.04(p), (d) to pay E2 Transaction Costs to
the extent permitted under Section 6.09(l), and (e) for other general corporate
purposes of the Borrowers (including, without limitation, to fund other
investments and Restricted Payments permitted pursuant to Sections 6.04 and
6.08).

 

-2-



--------------------------------------------------------------------------------

3.4 Amendment to Affiliate Loan Covenant. Section 6.04(p)(iii) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

(iii) the sum of (A) the aggregate outstanding principal amount of all Affiliate
Loans plus (B) the aggregate amount of Accounts owing by WPC and/or any of WPC’s
subsidiaries in respect of slab sales described in Section 6.09(k) shall not at
any time exceed $20,000,000,

3.5 Amendment to Investment Covenant to Permit Payment of E2 Transaction Costs.
Section 6.04 of the Credit Agreement is hereby amended to add the following new
subsection (q) thereto:

(q) investments by the Company or any of its Subsidiaries in E2 Acquisition
Corporation made after the Second Amendment Effective Date, provided that
(i) the aggregate amount of all such investments does not exceed an amount equal
to (A) $2,000,000, minus (B) the amount of all payments made pursuant to
Section 6.09(l), (ii) the proceeds of such investments are used solely to pay E2
Transaction Costs and (iii) the Co-Collateral Agents shall have received a
written summary of all E2 Transaction Costs being paid with the proceeds of such
investments and approved such summary before such investments are made by the
Company and/or its Subsidiaries;

3.6 Amendment to Slab Sales Covenant. Section 6.09(k) is hereby amended and
restated in its entirety as follows:

(k) sales of slab steel by the Company or any of its Subsidiaries to WPC and/or
any of WPC’s wholly-owned subsidiaries upon terms and conditions that are either
(i) not more favorable to WPC or any of WPC’s wholly-owned subsidiaries than
could be obtained on an arm’s length basis from unrelated third parties or
(ii) approved in writing by the Administrative Agent; provided, however, that no
such sale of slab steel by the Company or any of its Subsidiaries to WPC and/or
any of WPC’s wholly-owned subsidiaries shall be permitted if immediately before
and immediately after giving effect to such sale (A) the sum of (x) the
aggregate outstanding principal amount of all Affiliate Loans plus (y) the
aggregate amount of Accounts owing by WPC and/or any of WPC’s wholly-owned
subsidiaries in respect of all sales of slab steel by the Company and/or any of
its Subsidiaries to WPC and/or any of WPC’s subsidiaries shall at any time
exceed $20,000,000, and/or (B) Aggregate Availability is less than $25,000,000;
and

3.7 Amendment to Permit Payment of E2 Transaction Costs. Section 6.09 of the
Credit Agreement is hereby amended to replace the period (.) at the end of
subsection (k) with a comma (,) and to add the following new subsections (l) and
(m) thereto:

(l) payment by the Company or any of its Subsidiaries of E2 Transaction Costs on
or after the Second Amendment Effective Date, provided that (i) the aggregate
amount of such E2 Transaction Costs paid by the Company and its Subsidiaries
shall not exceed an amount equal to (A) $2,000,000, minus (B) the aggregate
amount of all investments made pursuant to Section 6.04(q), and (ii) the
Co-Collateral Agents shall have received a written summary of all E2 Transaction
Costs being paid pursuant to this Section 6.09(l) and approved such summary
before such payment is made by the Company and/or its Subsidiaries, and

 

-3-



--------------------------------------------------------------------------------

(m) investments permitted by Section 6.04(q).

3.8 Amendment to Financial Covenant. Section 6.12 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

Section 6.12. Minimum Availability. The Borrowers shall maintain at all times
Aggregate Availability of not less than $20,000,000.

3.9 Amendment to Add Covenants. Article VI of the Credit Agreement is hereby
amended to add the following new Sections 6.16 and 6.17 thereto:

Section 6.16. Steel Purchases. Neither the Company nor any of its Subsidiaries
shall purchase or agree to purchase any steel from ArcelorMittal, Mittal Steel
Company N.V. or any of their respective subsidiaries or affiliates that is to be
sold or transferred by the Company or any of its Subsidiaries to WPC or any of
WPC’s wholly-owned subsidiaries pursuant to Section 6.09(k) if Aggregate
Availability is less than $25,000,000 immediately before and after giving effect
to such purchase and all payments made or owing by the Company and/or any of the
Company’s Subsidiaries in connection therewith.

Section 6.17. Use of Proceeds. Without in any way limiting Section 5.08, no part
of the proceeds of any Loan and no Letter of Credit will be used, whether
directly or indirectly, for (a) any purpose that entails a violation of any of
the Regulations of the Board, including Regulations T, U and X, (b) the payment
of any Transaction Costs in connection with any transaction that is not
expressly permitted under Article VI of this Agreement, (c) the payment of any
Esmark Transaction Costs or WPC Transaction Costs (except in the case of this
clause (c) for those Esmark Transaction Costs and WPC Transaction Costs to which
the Administrative Agent and the Lenders have consented in the Second
Amendment), or (d) the payment of any E2 Transaction Costs other than those
(i) to which the Administrative Agent and the Lenders have consented in the
Second Amendment or (ii) that are expressly permitted under Section 6.09(l).

Section 4. Effectiveness. The amendments set forth above shall become effective
on the date first written above (the “Second Amendment Effective Date”) if on or
before such date the following conditions have been satisfied:

(a) this Amendment shall have been executed by the Borrowers, the Lenders and
the Administrative Agent, and counterparts hereof as so executed shall have been
delivered to the Administrative Agent;

(b) the Guarantor Acknowledgment attached hereto shall have been executed by
each Loan Guarantor, and counterparts thereof as so executed shall have been
delivered to the Administrative Agent;

(c) the Borrowers shall have paid to the Administrative Agent, for the account
of each Lender signing this Amendment on or prior to the date hereof, an
amendment fee in an amount equal to the product of (i) 10 basis points times
(ii) such Lender’s Commitment;

(d) the Administrative Agent shall have received an amendment, in form and
substance satisfactory to the Lenders, to the WPC Revolving Credit Agreement
executed by the Administrative Agent (as defined therein) and the requisite
number of Lenders (as defined therein) required thereunder;

 

-4-



--------------------------------------------------------------------------------

(e) the Borrowers shall have paid all legal fees and expenses of counsel (i) to
the Administrative Agent (i.e., Jones Day) and (ii) to General Electric Capital
Corporation (i.e., Winston & Strawn LLP), in each case, that have been invoiced
on or prior to the date hereof; and

(f) the Administrative Agent shall have received such other documents as the
Administrative Agent, the Co-Collateral Agents, the Issuing Bank, any Lender or
their respective counsel may have reasonably requested.

Section 5. Representations and Warranties.

(a) Each Borrower, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that:

(i) such Borrower has the legal power and authority to execute and deliver this
Amendment;

(ii) the officers executing this Amendment on behalf of such Borrower have been
duly authorized to execute and deliver the same and bind such Borrower with
respect to the provisions hereof;

(iii) the execution and delivery hereof by such Borrower and the performance and
observance by such Borrower of the provisions hereof do not violate or conflict
with the articles of incorporation or organization, bylaws or operating
agreement of such Borrower or any law applicable to such Borrower or result in a
breach of any provision of or constitute a default under any other agreement,
instrument or document binding upon or enforceable against such Borrower;

(iv) no Default or Event of Default exists under the Credit Agreement, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof; and

(v) upon the execution and delivery of this Amendment by such Borrower, this
Amendment shall constitute a valid and binding obligation of such Borrower in
every respect, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights or by
general principles of equity limiting the availability of equitable remedies.

(b) Each Borrower, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that each of the representations and
warranties set forth in Article III of the Credit Agreement is true and correct
in all material respects as of the date hereof, except to the extent that any
thereof expressly relate to an earlier date.

Section 6. Waiver of Claims. Each of the Borrowers hereby releases, remises,
acquits and forever discharges each Lender, the Administrative Agent, each
Co-Collateral Agent and the Issuing Bank (including any Person which is
resigning or assuming such respective capacity) and each of their respective
employees, agents, representatives, consultants, attorneys, officers, directors,
partners, fiduciaries, predecessors, successors and assigns, subsidiary
corporations, parent corporations and related

 

-5-



--------------------------------------------------------------------------------

corporate divisions (collectively, the “Released Parties”), from any and all
actions, causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct or indirect, at law or in equity, of whatever nature or kind,
whether heretofore or hereafter arising, for or because of any manner of things
done, omitted or suffered to be done by any of the Released Parties prior to and
including the date of execution hereof, and in any way directly or indirectly
arising out of any or in any way connected to this Amendment or the other Loan
Documents (collectively, the “Released Matters”). Each Borrower hereby
acknowledges that the agreements in this Section 14 are intended to be in full
satisfaction of all or any alleged injuries or damages arising in connection
with the Released Matters. Each Borrower hereby represents and warrants to each
Lender, the Administrative Agent, each Co-Collateral Agent and the Issuing Bank
(including any Person which is resigning or assuming such respective capacity)
that it has not purported to transfer, assign or otherwise convey any right,
title or interest of such Borrower in any Released Matter to any other Person
and that the foregoing constitutes a full and complete release of all Released
Matters.

EACH BORROWER AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS AMENDMENT. EACH
BORROWER HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT
OTHERWISE HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW
MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, EACH BORROWER
WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT MIGHT OTHERWISE HAVE UNDER ANY
OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH MIGHT LIMIT OR RESTRICT THE
EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR RELEASES HEREUNDER.

Section 7. Expenses. As provided in the Credit Agreement, but without limiting
any terms or provisions thereof, the Borrowers, jointly and severally, agree to
pay on demand all reasonable costs and expenses incurred by the Administrative
Agent, the Co-Lead Arrangers and each of their Affiliates in connection with the
preparation, negotiation, and execution of this Amendment, including without
limitation the reasonable costs and fees of the Administrative Agent’s special
legal counsel, regardless of whether this Amendment becomes effective in
accordance with the terms hereof, and all costs and expenses incurred by the
Administrative Agent, the Co-Collateral Agents, the Issuing Bank or any Lender
in connection with the enforcement or preservation of any rights under the
Credit Agreement, as amended hereby.

Section 8. Agreements Unaffected. Each reference to the Credit Agreement herein
or in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment is a Loan Document.

Section 9. Entire Agreement. This Amendment, together with the Credit Agreement
and the other Loan Documents, integrates all the terms and conditions mentioned
herein or incidental hereto and supersedes all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts and may be
delivered by facsimile or electronic transmission, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

 

-6-



--------------------------------------------------------------------------------

Section 11. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (including, without limitation, 735 ILCS
Section 105/5-1 et seq, but otherwise without regard to the conflict of laws
provisions) of the State of Illinois, but giving effect to federal laws
applicable to national banks.

Section 12. JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

[Signature pages follow.]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the undersigned as of the date first above written.

 

ESMARK STEEL SERVICE GROUP, INC. By  

/s/ CRAIG T. BOUCHARD

Name:   Craig T. Bouchard Title:   President SUN STEEL COMPANY LLC By  

/s/ CRAIG T. BOUCHARD

Name:   Craig T. Bouchard Title:   Manager ELECTRIC COATING TECHNOLOGIES LLC By
 

/s/ CRAIG T. BOUCHARD

Name:   Craig T. Bouchard Title:   Manager GREAT WESTERN STEEL COMPANY LLC By  

/s/ CRAIG T. BOUCHARD

Name:   Craig T. Bouchard Title:   Manager CENTURY STEEL COMPANY LLC By  

/s/ CRAIG T. BOUCHARD

Name:   Craig T. Bouchard Title:   Manager

ELECTRIC COATING TECHNOLOGIES

BRIDGEVIEW LLC

By  

/s/ CRAIG T. BOUCHARD

Name:   Craig T. Bouchard Title:   Manager

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

U.S. METALS & SUPPLY LLC By  

/s/ CRAIG T. BOUCHARD

Name:   Craig T. Bouchard Title:   Manager MIAMI VALLEY STEEL SERVICE, INC. By  

/s/ CRAIG T. BOUCHARD

Name:   Craig T. Bouchard Title:   Director NORTH AMERICAN STEEL LLC By  

/s/ CRAIG T. BOUCHARD

Name:   Craig T. Bouchard Title:   Manager PREMIER RESOURCE GROUP LLC By  

/s/ CRAIG T. BOUCHARD

Name:   Craig T. Bouchard Title:   Manager INDEPENDENT STEEL COMPANY LLC By  

/s/ CRAIG T. BOUCHARD

Name:   Craig T. Bouchard Title:   Manager

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, Co-Collateral Agent, Issuing

Bank, Swingline Lender, and a Lender

By  

/s/ JOSEPH J. VIRZI

Name:   Joseph J. Virzi Title:   Senior Vice President

GENERAL ELECTRIC CAPITAL

CORPORATION, as Co-Collateral Agent and a

Lender

By  

/s/ MATTHEW N. MCALPINE

Name:   Matthew N. McAlpine Title:   Duly Authorized Signatory

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT

Each of the undersigned consents and agrees to and acknowledges the terms of the
foregoing Amendment No. 2 to Credit Agreement, dated as of December 28, 2007
(the “Amendment”). Each of the undersigned specifically acknowledges the terms
of and consent to the amendments set forth therein. Each of the undersigned
further agrees that the obligations of each of the undersigned pursuant to the
Loan Guaranty to which it is a party shall remain in full force and effect and
be unaffected hereby.

Each of the undersigned hereby releases, remises, acquits and forever discharges
each Lender, the Administrative Agent, each Co-Collateral Agent and the Issuing
Bank (including any Person which is resigning or assuming such respective
capacity) and each of their respective employees, agents, representatives,
consultants, attorneys, officers, directors, partners, fiduciaries,
predecessors, successors and assigns, subsidiary corporations, parent
corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of any manner of things done, omitted or suffered to be done by any
of the Released Parties prior to and including the date of execution hereof, and
in any way directly or indirectly arising out of any or in any way connected to
this Amendment or the other Loan Documents (collectively, the “Released
Matters”). Each of the undersigned hereby acknowledges that the agreements in
this Section 14 are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters. Each of the
undersigned hereby represents and warrants to each Lender, the Administrative
Agent, each Co-Collateral Agent and the Issuing Bank (including any Person which
is resigning or assuming such respective capacity) that it has not purported to
transfer, assign or otherwise convey any right, title or interest of any of the
undersigned in any Released Matter to any other Person and that the foregoing
constitutes a full and complete release of all Released Matters.

EACH OF THE UNDERSIGNED AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN,
UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES,
INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS
AMENDMENT. EACH OF THE UNDERSIGNED HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND
BENEFITS WHICH IT MIGHT OTHERWISE HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW,
TO THE EXTENT SUCH LAW MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH
UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE
APPLICABLE, EACH OF THE UNDERSIGNED WAIVES AND RELEASES ANY RIGHT OR DEFENSE
WHICH IT MIGHT OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE JURISDICTION
WHICH MIGHT LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS
OR RELEASES HEREUNDER.

EACH OF THE UNDERSIGNED HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTOR
ACKNOWLEDGEMENT, THE AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
OF THE UNDERSIGNED (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTOR ACKNOWLEDGMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guarantor Acknowledgment has been duly executed by each
of the undersigned as of the date first written above.

 

ESMARK REALTY LLC     U.S. METALS REALTY LLC By  

/s/ CRAIG T. BOUCHARD

    By  

/s/ CRAIG T. BOUCHARD

Name:   Craig T. Bouchard     Name:   Craig T. Bouchard Title:   Manager    
Title:   Manager SUN STEEL REALTY LLC     MIAMI VALLEY REALTY LLC By  

/s/ CRAIG T. BOUCHARD

    By  

/s/ CRAIG T. BOUCHARD

Name:   Craig T. Bouchard     Name:   Craig T. Bouchard Title:   Manager    
Title:   Manager CENTURY STEEL REALTY LLC     ISCO REALTY LLC By  

/s/ CRAIG T. BOUCHARD

    By  

/s/ CRAIG T. BOUCHARD

Name:   Craig T. Bouchard     Name:   Craig T. Bouchard Title:   Manager    
Title:   Manager GREAT WESTERN REALTY LLC    

ESMARK INCORPORATED

(f/k/a Clayton Acquisition Corporation)

By  

/s/ CRAIG T. BOUCHARD

    By  

/s/ CRAIG T. BOUCHARD

Name:   Craig T. Bouchard     Name:   Craig T. Bouchard Title:   Manager    
Title:   President

Signature Page to Guarantor Acknowledgment